J. BLAINE ANDERSON, Circuit Judge,
concurring and dissenting:
I concur almost entirely in Judge Choy’s careful and exhaustive opinion. My reading of the record, the applicable statute and our case law convinces me, however, that a dissent is required with respect to the remand to the district court under Part IV, Attorney’s Fees.
It is my view that the explicit findings of Rodstein’s intent to deceive, on the two occasions where the qualification “or should have known” do not appear, are sufficient in themselves to justify a finding and conclusion that this is an “exceptional” case and that there was no abuse of discretion.
Furthermore, considering Rodstein’s knowledge and asserted expertise in the field, his active participation in the patenting process, the obvious intended effect of his various statements, and the several specific unqualified findings of deceit, I am persuaded that the “or should have known” language may and should be fairly read to mean that the district court found that Rodstein deliberately or recklessly ignored the obvious with the intent that his statements would be relied upon by the Patent Office and the trial court. It seems to me there is a direct implication of a conscious concealment of material facts perhaps better characterized as “unclean hands,” “calculated recklessness,” or “bad faith” under W. R. Grace & Co. v. Western U. S. Industries, 608 F.2d 1214, 1217, 1218 (9th Cir. 1979).
I am satisfied that there is no irreconcilable conflict, no abuse of discretion, and no misapplication of the law by the district court on this issue.